236 S.W.3d 518 (2006)
Gyrone BUCKLEY, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 06-172.
Supreme Court of Arkansas.
May 25, 2006.
No response.
PER CURIAM.
Appellant Gyrone Buckley, by and through his attorney Patrick J. Benca, has filed a motion to stay briefing schedule and a motion for extension of brief time if stay is denied. In his motion to stay briefing schedule, Appellant argues that because there is a pending clemency application before the Governor, he should be granted the stay. This argument is without merit, as there is no certainty of the impact or the outcome of the Governor's decision. Furthermore, Appellant previously had been granted two brief extensions, with the final extension set to expire on May 11, 2006. We will not grant a motion to stay briefing schedule, based upon the possibility of the Governor's clemency decision, when Appellant has already been granted a final extension.
Appellant also seeks a seven-day extension to file his brief. The motion for additional time to file is granted and the time is extended seven days from the date of this order. A copy of this opinion will be forwarded to the Committee on Professional Conduct.
Motion to stay briefing schedule denied; motion for extension of brief time granted.